Case 1:21-cv-02284-DCJ-JPM Document 7 Filed 09/16/21 Page 1 of 1 PageID #: 45




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

SANTOS DARDAR #490648,                 CIVIL DOCKET NO. 1:21-CV-02284-P
Plaintiff

VERSUS                                 JUDGE DAVID C. JOSEPH

JAMES LEBLANC, ET AL,                  MAGISTRATE JUDGE JOSEPH H.L.
Defendants                             PEREZ-MONTES

                                JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 5], and after a de novo review of the record

including the Objection filed by Plaintiff [ECF No. 6], and having determined that

the findings and recommendation are correct under the applicable law;

      IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. § 1915A(b), Plaintiff’s

claim for monetary damages against Warden Meyers in his official capacity only is

DENIED and DISMISSED WITH PREJUDICE; all claims against Secretary James

LeBlanc are DENIED and DISMISSED WITH PREJUDICE; and Plaintiff’s request

for release is DISMISSED WITHOUT PREJUDICE to filing a habeas corpus petition.

The remaining claims against Warden Meyer will be SERVED pursuant to a separate

Order.

      THUS, DONE AND SIGNED in Chambers on this 16th day of September 2021.




                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
